Case: 14-40668      Document: 00513369665         Page: 1    Date Filed: 02/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                      No. 14-40668
                                                                              Fifth Circuit

                                                                            FILED
                                                                      February 4, 2016

ROBERT CARL PUTNAM,                                                    Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellant

v.

SHERIFF DAVID TRAYLOR, Rains County Sheriff Department; MICHAEL
GODWIN, Deputy; JOHN DOE 5, Sheriff Deputy, Sued in his Individual and
Official Capacities; NANCY BRIXEY; JONATHAN BEASLEY; RAINS
COUNTY, TEXAS; WOODY FISHER, Deputy; STEVEN JONES, Deputy;
SAVANAH HARVEY, Deputy,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:13-CV-223


Before STEWART, Chief Judge, and REAVLEY and DAVIS, Circuit Judges.
PER CURIAM:*
       Robert Carl Putnam appeals the district court’s judgment in this
prisoner civil rights matter. The district court determined that Putnam did




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40668    Document: 00513369665     Page: 2   Date Filed: 02/04/2016



                                 No. 14-40668
not exhaust his administrative remedies prior to filing suit and dismissed his
claims. We agree and affirm.
                                    I.
      Putnam developed a knee infection while incarcerated at the Rains
County Jail. He subsequently filed a civil rights lawsuit complaining that
Rains County, Sheriff David Traylor, Jail Administrator Nancy Brixey, and
various jail deputies were deliberately indifferent to his medical needs in
violation of 42 U.S.C. § 1983. The Magistrate Judge (MJ) determined that
Putnam’s claims should be dismissed based on his failure to exhaust
administrative remedies, and found that his claims also failed on the merits.
The district court adopted the MJ’s report and recommendation and dismissed
the lawsuit.
                                    II.
      The Prisoner Reform Litigation Act (PLRA) requires that a prisoner
exhaust all available administrative remedies before he brings a lawsuit.
42 U.S.C. § 1997e(a) (“No action shall be brought with respect to prison
conditions under section 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”). We take a strict
approach to this requirement and review a district court’s legal rulings
concerning exhaustion de novo and its factual findings for clear error. Dillon
v. Rogers, 596 F.3d 260, 268, 273 (5th Cir. 2010).
      Putnam concedes that he did not meet the exhaustion requirement but
asserts that he should be excused because the jailers ignored his multiple
requests for grievance forms. The MJ rejected Putnam’s argument, explaining
this court’s exhaustion requirement addressed by Gonzalez v. Seal, 702 F.3d
785 (5th Cir. 2012). The Gonzalez court stated that “[d]istrict courts have no
discretion to excuse a prisoner’s failure to properly exhaust the prison
                                          2
    Case: 14-40668    Document: 00513369665     Page: 3   Date Filed: 02/04/2016



                                 No. 14-40668
grievance process before filing their complaint. Pre-filing exhaustion is
mandatory, and the case must be dismissed if available administrative
remedies were not exhausted.” Id. at 788. Gonzalez is clear that there is no
excuse to the exhaustion requirement.
      Still, Putnam’s assertion that he was not provided with the requested
forms begs the question of whether the administrative remedies were indeed
available to him. See Aceves v. Swanson, 75 F. App’x 295 (5th Cir. 2003)
(unpublished) (remedies are not “available” to a prisoner if officials refuse to
provide the prisoner with forms needed to exhaust administrative remedies).
Nevertheless, this question is put to rest by evidence in the record that Putnam
did indeed obtain grievance forms that he used for a different purpose. Putnam
contends that from June 23, 2011 until about September 2011 he made several
requests for grievance forms to no avail. However, the record reveals that
Putnam filed Step 1 and Step 2 grievance forms in August and September 2011
asserting complaints against Dr. Williams, who was not a party to the suit, for
improper diagnosis and treatment. Thus, Putnam had access to grievance
forms yet failed to exhaust his administrative remedies prior to filing suit as
required by the PLRA.     Accordingly, the district court properly dismissed
Putnam’s claims.
      AFFIRMED.




                                        3